The complaint sufficiently alleges that the picketing by the defendants is part of a true secondary boycott and an unlawful interference with the business *Page 55 
of the plaintiff (Goldfinger v. Feintuch, 276 N.Y. 281.) Whether or not the case is one "involving or growing out of a labor dispute" as these terms are defined by section 876-a of the Civil Practice Act, the complaint is sufficient.
The order should be affirmed, without costs. The first question certified is not answered and the second question is answered in the affirmative.
CRANE, Ch. J., LEHMAN, O'BRIEN, LOUGHRAN, FINCH and RIPPEY, JJ., concur; HUBBS, J., taking no part.
Order affirmed, etc.